Citation Nr: 0639636	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-37 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Eligibility for VA medial care and related benefits 
provided by 38 U.S.C. Chapter 17 for treatment of a right 
ankle disability.

2.  Eligibility for VA medial care and related benefits 
provided by 38 U.S.C. Chapter 17 for treatment of a left 
ankle disability.

3.  Eligibility for VA medial care and related benefits 
provided by 38 U.S.C. Chapter 17 for treatment of a back 
disability.

4.  Eligibility for VA medial care and related benefits 
provided by 38 U.S.C. Chapter 17 for treatment of a left foot 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The claimant had active service from February 1978 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
January 2004, a statement of the case was issued in September 
2004, and a substantive appeal was received in October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The laws describing the provision of VA hospital, nursing 
home, domiciliary and medical care for veterans are contained 
in 38 U.S.C.A. §§ 1701 to 1754 (West 2002), or 'Chapter 17.'  
The health-care and related benefits authorized by Chapter 17 
shall be provided to certain former service persons with 
administrative discharges under other than honorable 
conditions, for any disability incurred or aggravated during 
active military, naval, or air service in line of duty.  38 
C.F.R. § 3.360(a) (2006).  At this time, the Board limits its 
discussion to noting that in making determinations of health-
care eligibility under Chapter 17, the same criteria will be 
used as is applicable to determinations of 'service 
incurrence' and 'in line of duty' when there is no character-
of-discharge bar.  38 C.F.R. § 3.360(c).

In this case, there is evidence of record indicating that the 
appellant came into receipt of Social Security disability 
benefits around the year 2003.  The July 2006 report of the 
VA orthopedic examination documents that the appellant 
reported that 3 years prior he was "placed on Social 
Security disability for numerous conditions... ."  The report 
suggests that at least some of the disabilities involved in 
this appeal were involved in the appellant's Social Security 
Administration (SSA) proceedings.  It appears that there has 
been no attempt by the RO to obtain the records upon which 
this reported SSA disability determination was based.  The 
United States Court of Appeals for Veterans Claims has 
indicated that medical records upon which an award of Social 
Security disability benefits has been predicated are relevant 
to VA claims for service connection and an increased rating.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

The issues in this appeal involve questions of 'service 
incurrence' which are substantially similar to those in a 
traditional service connection claim.  Accordingly, the RO 
must attempt to obtain the referenced SSA records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

2.  After completion of the above, the RO 
should review the expanded record and 
adjudicate the veteran's claims of 
eligibility for VA medial care and related 
benefits provided by 38 U.S.C. Chapter 17 
for treatment of the specified 
disabilities.  If any of the claims cannot 
be granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


